





Exhibit 10.5






















Anthem, Inc.
Executive Salary Continuation Plan























    

--------------------------------------------------------------------------------



Effective January 1, 2006
Amended and Restated Effective December 2, 2014


Article 1: Definitions
Capitalized terms used in the Plan have the following meanings:


1.1
“Authorized Health Care Provider” means a person who is licensed to practice
medicine and such other persons as are included by operation of state law. In no
circumstances will a family member of an executive be an Authorized Health Care
Provider for purposes of that executive’s claim for benefits under this Plan.

1.2
“Employer” means Anthem, Inc. (“Anthem”) and its subsidiaries and affiliates.

1.3
“Leave of Absence Team” or “LOA Team” means the division of HRSolutions to which
the Employer has delegated operational responsibility for the Plan.

1.4
“Participant” means an individual with an Anthem, Inc. title of Vice President
or above who has completed 90 days of active employment (at any level). In no
event will an executive be eligible for benefits under this Plan if he or she is
eligible to receive disability benefits under another plan, contract, or other
employment arrangement offered by the Employer. A Participant’s coverage under
the Plan ends upon the date his or her employment with the Employer terminates
for any reason unless the Participant is receiving benefits under the Plan at
the time of the termination of employment.

1.5
“Plan” means this Anthem, Inc. Executive Salary Continuation Plan, as now in
effect and as hereafter amended from time to time.

1.6
“Disability” means a medical or behavioral health condition which is not work
related, which continues for more than seven consecutive days, and which results
in a Participant’s inability to perform the essential duties of his or her job.
The Employer will establish such reasonable procedures as in its discretion it
deems appropriate to determine whether a Disability exists under the terms of
the Plan. These procedures may include review of medical records by the LOA Team
or its designee.

1.7
“Disability Absence” means a leave of absence for which salary continuation is
provided under the terms of this Plan.

1.8
“New Period of Disability” means (1) when an Participant returns to work from a
Disability Absence for at least one full business day and later qualifies for
benefits under this Plan due to an unrelated condition; or (2) when an
Participant returns to work from a Disability Absence for 90 or more days and
subsequently begins another Disability Absence, whether or not for the same or a
related condition.

1.9
“Recurrent Disability” means (1) when an Participant returns to work after a
Disability Absence without exhausting the 180-day maximum benefit under this
Plan and again becomes disabled from the same or a related condition within 90
calendar days of the end of the prior Disability Absence; (2) when an
Participant incurs additional absences within 90 calendar days of a prior return
to work as a result of the same or a related condition; or (3) when a subsequent
period of Disability begins


2
    

--------------------------------------------------------------------------------



for an unrelated condition before the Participant completes one full day of work
following the prior Disability Leave.


Article 2: Plan Benefits


2.1     Filing a Claim for Benefits


To begin the process for obtaining benefits under the Plan, a Participant must
notify the Leave of Absence Team of his or her disability and request a claim
form. This step is called the Initial Notice. A Participant may appoint an
authorized representative to make the Initial Notice and/or to take any other
actions on his or her behalf.


The Participant must return the completed claim form to the LOA Team within 21
calendar days of the Initial Notice. Failure to return the completed claim form
within this time period will result in a denial of benefits unless the
Participant submits credible evidence that the delay was reasonable due to
circumstances beyond his or her control.


Benefits may be provided retroactively for a period of leave that occurred up to
30 calendar days prior to the Initial Notice to the LOA Team. Benefits are not
available for portions of leaves that occurred more than 30 days prior to the
Initial Notice.


2.2    The Claim Determination Process


The LOA Team reviews the completed claim form and determines whether it contains
sufficient information to approve or deny benefits. The LOA Team requires a
certification substantiating the necessity and anticipated duration of the leave
from an Authorized Health Care Provider who is treating the Participant for the
condition for which the benefits are requested. The LOA Team may require such
additional medical records and/or a second or third medical opinion from an
Authorized Health Care Provider of its choice as it deems appropriate to
determine a claim. In reaching a decision, the LOA Team will consider the
diagnosis and nature of health care being received.


To receive benefits under the Plan, a Participant must have a non-work related
total disability that lasts at least eight full consecutive days, or a partial
disability as explained in Section 2.3. For the purposes of this Plan, a total
disability is a condition which renders the Participant unable to perform
substantially all of the normal duties of his or her job. Unless an exception is
warranted due to reasonable cause, to qualify for benefits the Participant must
receive treatment for the disabling condition within seven days of the last day
worked and receive continuing treatment thereafter for the condition. In all
cases, for benefits to be received, the effect of the care must be of
demonstrable medical value for the disabling condition to effectively attain
and/or maintain maximum medical improvement. Maximum medical improvement is the
level at which, based on reasonable medical probability, further material
recovery from, or lasting improvement to, an injury or sickness can no longer be
reasonably anticipated.


A complete claim form accompanied by a provider certification and any other
necessary medical information will be approved or denied within 45 days of
receipt. In the event an incomplete claim is submitted, meaning that additional
information is needed, the LOA Team will notify the

3
    

--------------------------------------------------------------------------------



Participant of the additional information or documentation necessary to make a
decision. Notice to the Participant of the need for additional information will
suspend the running of the 45-day decision period. The 45-day decision period
will begin running again when the LOA Team receives the additional information.
The LOA Team will provide up to two 30-day periods for submission of the
necessary information. If sufficient information is not submitted within that
time period for the LOA Team to make a decision on the claim, the claim is
treated as denied.


When a claim for Disability benefits is approved, the Participant is notified of
the duration of the approved benefit period. When a claim is denied, the
Participant is notified of the reason for the denial, including a description of
any additional material or information necessary for the claim to be approved,
with an explanation of why such additional information or material is necessary.


Additionally, if an internal rule, guideline, protocol or other criterion was
relied upon in making the denial decision, that criterion will either be
included in the denial notice or the notice will state that such a criterion was
relied upon and is available without charge to the Participant upon request.


2.3    Commencement and Duration of Benefits


The Plan provides Participants with benefits under the Plan beginning on the
eighth consecutive day of an absence due to a Disability. If a Participant does
not remain completely disabled during the seven day waiting period, he or she
will not qualify for benefits under the Plan. During this waiting period, the
Participant will be required to use any available PTO time or other supplemental
disability time during the waiting period to the extent consistent with
applicable law.
 
When a claim for Disability benefits is approved, the approval notice will
define the period of approved benefits. The benefit period will be determined
based on the certification received from the Authorized Health Care Provider,
the nature and expected duration of the disability and other relevant factors.


If the Disability continues past the initial period of approved benefits, the
Participant may file a claim for an extension of benefits, together with a
certification from an Authorized Health Care Provider in support of the
extension. Claims for extension are due within fourteen days of (1) the
expiration of the previously approved benefit period, or (2) notice of approval
of the prior benefit period, whichever occurs later. Claims for extension will
be reviewed and determined in accordance with the process set forth in Section
2.2 above.


The maximum duration of benefits under the Plan is 180 calendar days, inclusive
of the seven day waiting period. Partial days are counted as whole days for the
purpose of computing the 180 day maximum. If the Participant continues to be
disabled after 180 days and has elected coverage under Anthem’s Long Term
Disability Plan, he or she may begin to receive benefits under that plan upon
exhaustion of Disability benefits and approval of the long term disability
claim.


Recurrent Disabilities are treated as extensions of the first Disability
Absence. Satisfaction of the waiting period for the first period of Disability
applies to Recurrent Disabilities, so benefits may commence without a waiting
period. A single 180-day maximum benefit period

4
    

--------------------------------------------------------------------------------



applies to an initial Disability Absence and all Recurrent Disabilities. The LOA
Team determines in its discretion whether a subsequent condition is the same as
or related to the initial condition.


For a New Period of Disability, a new waiting period will be imposed before
Disability benefits commence, and a new 180-day maximum benefit period will
apply.


2.4    Benefit Levels

The benefit for total disability under the Plan consists of 100% of weekly base
salary. Benefits will be reduced to the extent they are duplicated by benefits
from other payors, including without limitation severance and state disability
programs.


To receive benefits for a partial disability, a Participant must first have a
period of total disability which meets the criteria set forth in Section 2.2,
including a duration of at least eight consecutive days. This eight-day period
cannot be satisfied with days of partial attendance.


Following the period of total disability, the Authorized Health Care Provider
who is treating the disabling condition must provide proof satisfactory to the
LOA Team that the Participant is unable to perform substantially all of the
normal duties of his or her job for a portion of the period that comprises his
or her normal weekly work schedule. The Authorized Health Care Provider must
submit in writing to the LOA Team the number of hours which the Participant can
work or a weekly reduced set schedule.


The partial disability period must begin within 30 calendar days of the date a
covered total disability ends and while the Participant is eligible for benefits
under the Plan.


Unless an exception is warranted due to reasonable cause, during the partial
disability period the Participant must receive continuing treatment for the
disabling condition. In all cases, for benefits to be received, the effect of
the care must be of demonstrable medical value for the disabling condition to
effectively attain and/or maintain maximum medical improvement. Maximum medical
improvement is the level at which, based on reasonable medical probability,
further material recovery from, or lasting improvement to, an injury or sickness
can no longer be reasonably anticipated.


If the Employer can reasonably accommodate a Participant’s restrictions due to a
disability to permit the Participant to return to work, the Participant will not
be eligible for benefits under the Plan and will be expected to return to work.


2.5    Exclusions


This Plan does not provide benefits for a disability caused by or resulting from
any of the following:


•
War, declared or undeclared, or any act of war;

•
Active participation in a riot or insurrection;

•
Participation in the commission of a felony;


5
    

--------------------------------------------------------------------------------



•
Any cause which does not require the regular care and attendance of an
Authorized Health Care Provider;

•
Any illness or injury for which Worker’s Compensation benefits are payable,
whether related to current or past employment;

•
Cosmetic procedures, plastic surgery, reconstructive surgery, or any other
treatment or care connected with or incidental to treatment that is primarily
intended to improve the Participant’s appearance. Benefits are provided for
disabilities that result from treatment that is intended to restore bodily
function, however, or to correct a deformity resulting from disease, accidental
injury, birth defects, or prior therapeutic processes.



2.6    Termination of Benefits


Disability benefits will end when the first of the following occurs: (1) the
disability ends; (2) the 180-day maximum benefit is exhausted as set forth
above; (3) the Participant’s coverage under the Plan ends as set forth in
Article I, 1.4.


Article 3: Privacy Rights


The Employer or its designee will need to access personal information, including
medical information, in order to administer benefits under the Plan. The use and
disclosure of medical information is performed in accordance with applicable
laws.


Article 4: General Provisions


4.1    Amendment or Termination of the Plan


Anthem has the right to amend or terminate the Plan at any time.


4.2    Non-Alienation and Assignment


No benefit under this Plan shall be subject to anticipation, sale, assignment,
transfer, encumbrance, pledge, charge, attachment, garnishment, execution, or
any other voluntary or involuntary alienation.


4.3    Successors and Assigns


This Plan shall be binding upon the successors and assigns of Anthem.





6
    